Citation Nr: 0315162	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  96-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 5, 1977 to 
January 18, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The case was previously before the Board.  In a June 1998 
decision, the Board denied service connection for a 
psychiatric disorder.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
Order dated in June 2000, the Court vacated the Board 
decision and remanded the matter to the Board for 
readjudication.  In May 2001, the Board remanded the case to 
the RO for additional development.  The case has now returned 
to the Board and is again ready for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is not currently diagnosed as having PTSD.

3.  Although no psychiatric disorder is shown at enlistment, 
the evidence clearly and unmistakably shows the existence of 
a psychiatric disorder prior to service.  

4.  There is no evidence of an increase in disability level 
in the veteran's psychiatric disorder in service and no 
competent evidence of a nexus between the veteran's current 
psychiatric disorder and her period of active service.     


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD, is not established.  
38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of May 1995, March 1996, and September 1997 
rating decisions, the May 1996 statement of the case, and 
supplemental statements of the case dated through December 
2002, the RO provided the veteran and her representative with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate her claim.  In addition, in 
the May 2001 remand, the Board discussed the veteran's rights 
and obligations with respect to notice and assistance under 
the VCAA.  The RO's June 2001 letter to the veteran further 
advised her of the evidence already of record, what 
additional evidence was needed for her claim, and the 
respective responsibilities of VA to obtain evidence and the 
veteran to provide information or evidence.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

With respect to the duty to assist, the claims folder 
contains service medical records, service personnel records, 
VA outpatient treatment records, Vet Center records, and 
private medical records as identified by the veteran.  The RO 
also secured medical examinations in March 1997 and November 
2002.  See Charles v. Principi,  16 Vet. App. 370 (2002).  
The Board notes that the RO made several attempts to secure 
the veteran's records from the Social Security Administration 
(SSA).  A report of contact with SSA personnel dated in 
October 2002 indicated that they were unable to locate the 
records and that the file was coded as having been destroyed.  
38 U.S.C.A. § 5103A(b)(3).  There is no allegation from the 
veteran or her representative, or indication from the claims 
folder, that additional evidence remains outstanding.  
Accordingly, the Board is satisfied that the duty to assist 
is met.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the May 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

Service medical records include the report of August 1977 
enlistment examination, which showed no psychiatric 
abnormalities.  The veteran was referred for neuropsychiatric 
evaluation for reported excessive anxiety.  No excessive 
anxiety or other neuropsychiatric findings were shown.  In 
December 1977, four days after entrance to service, the 
veteran was evaluated with a noted history of 
neuropsychiatric consultation at entrance with clearance to 
enlist.  She denied having any emotional problems.  
Examination was negative.  A January 1978 document showing 
the veteran's acknowledgement of physical qualification for 
separation showed no report of illness suffered while on 
active duty.  

Verification of service obtained by the RO in June 1994 
indicated that the veteran was discharged under the U.S. 
Marine Corps recruit failure program.  

A March 1978 statement from G. Kent, M.D., indicated that he 
first saw the veteran in the summer of 1977 and again in 
January 1978 for several sessions each time.  He past history 
revealed a severe emotional problem since childhood; she was 
apparently in her worst psychiatric state in her late teens.  
The veteran had no peer relationships, was very isolated and 
extremely shy with people, led an eccentric and isolated 
existence, had unrealistic goals, and was negative about real 
goals.  The diagnosis was chronic, undifferentiated 
schizophrenic reaction.  Handwritten notes dated in January 
1996 indicated that Dr. Kent saw the veteran four more times 
in 1990 with the same findings.   

A December 1994 statement from D. Cook, M.D., related that he 
treated the veteran on an outpatient basis since June 1991.  
Her presenting problem was a tendency to isolate herself and 
ruminate endlessly on fantasies or perceived past failures.  
She was preoccupied with her experience in the Marine Corps.  
The diagnosis appeared to be Organic Mental Disorder, Not 
Otherwise Specified.  

The veteran was afforded a VA psychiatric examination in 
March 1997.  The examiner noted that he had followed the 
veteran's treatment since 1994.  The veteran complained that 
her discharge from the Marine Corps made her feel that the 
world was totally against her.  Her childhood history was 
characterized by extreme fantasy and social dysfunction.  She 
had a motorcycle accident at age 14 with resulting head 
injury and coma.  She lived at home and was supported by her 
family until she joined the Marine Corps.  In service, the 
veteran was able to maintain herself for a little more than 
one month before being discharged.  She thought the nature of 
her discharge worsened her condition because it validated her 
delusion that she was in some way involved with a soldier 
from another galaxy.  A private psychiatrist diagnosed her as 
having chronic undifferentiated schizophrenia both before and 
after service.  The diagnosis after examination was paranoid 
schizophrenia and schizotypal and schizoid personality 
disorder.  The examiner commented that the veteran appeared 
to have had a lifelong condition that was somewhat 
exacerbated by the motorcycle accident, by history.  There 
was no evidence of significant PTSD. 

Medical records from the VA Hilo Outpatient Clinic and the 
Hilo Vet Center reflected treatment from 1991.  Diagnoses 
were schizoid disorder and paranoid schizophrenia with 
delusions.  There was no opinion or discussion about any 
psychiatric disorder in service.  

The veteran underwent another VA psychiatric examination in 
November 2002.  The examiner interviewed the veteran and 
reviewed and discussed evidence from the claims folder.  The 
veteran's childhood history of psychiatric issues and head 
injury was unchanged.  Dr. Kent had treated her in 1977 and 
1978 with a diagnosis of chronic undifferentiated 
schizophrenia.  The August 1977 pre-enlistment examination 
found no excessive anxiety.  No emotional problems found 
during December 1977 consultation.  It was noted that the 
veteran was not able to pass the written examination due to 
poor concentration, although she admitted that she was 
fantasizing about a soldier taking her away.  The veteran 
felt she was treated unfairly when she was given at discharge 
a wrong re-enlistment code; it caused her anxiety because she 
did not know if she had done something to warrant it.  After 
service, she lived with her parents.  She dated two men but 
was paranoid about them.  The diagnosis after interview and 
examination was paranoid schizophrenia and schizotypal and 
schizoid personality disorder.  The examiner noted that the 
veteran had been diagnosed with psychosis before and after 
service.  While in service, the medical staff found no 
evidence of mental illness.  She was discharged due to 
inability to pass the initial written examination, which she 
acknowledged.  The paranoid delusion became evident to other 
people when she received her DD Form 214 and when she started 
dating two men.  The examiner found no symptoms of PTSD.  In 
a December 2002 addendum, the examiner specified that the 
veteran's mental illness was not caused by her military 
experiences.  Her pre-existing illness, paranoid 
schizophrenia, was not aggravated in service.  The mental 
disorder became active after service, while she was a 
civilian.      

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  The presumption is 
applicable for veterans who served 90 days or more during a 
period of war or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board finds that service connection must be 
denied for PTSD.  Service connection requires the current 
diagnosis of the disability at issue.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the veteran is not diagnosed as having PTSD.  In 
fact, both the March 1997 and November 2002 VA examinations 
specifically reject such a diagnosis.  Therefore, the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).  The veteran is diagnosed 
as having schizophrenia.  Although chronic diseases specified 
in VA regulation include psychoses, the Board emphasizes that 
the veteran has less than the 90 days of active service 
required for application of the presumption.  38 C.F.R. § 
3.307(a)(1).

In this case, the evidence shows complaint of and evaluation 
for excessive anxiety at the enlistment examination in August 
1977.  None was found and noted.  Therefore, the veteran is 
presumed to have been in sound condition at entrance.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  However, Dr. 
Kent's 1978 statement discloses a history of treatment and 
diagnosis for mental illness prior to the veteran's entrance 
to service in December 1977.  The Board finds that this 
evidence clearly and unmistakably establishes the existence 
of psychiatric disorder prior to service. Id.      

Because the psychiatric disorder existed prior to service, 
service connection may be established only if the disorder 
was aggravated during service.  Thus, the Board must 
determine whether there was an increased in disability from 
the psychiatric disorder during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Considering the evidence of record, 
the Board finds no increase in psychiatric disability in 
service.  First, service medical records reflect no finding 
of psychiatric disorder.  Although the veteran was evaluated 
shortly after entrance, she denied having emotional problems 
and the examiner found no psychiatric abnormalities.  Thus, 
the Board cannot conclude that the veteran's disorder 
underwent any increase in disability in service.  In 
addition, the November 2002 VA examiner, after reviewing the 
evidence and interviewing the veteran, found no evidence of 
psychiatric disorder or increase thereof in service.  There 
is no contrary opinion of record from a qualified medical or 
psychiatric provider.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

The Board notes that the veteran generally concedes the 
absence of increase in disability of her psychiatric disorder 
in service.  She also acknowledges that she was discharged 
from service for reasons other than psychiatric disability.  
In multiple statements, the veteran argues that she 
experienced anxiety and stress after service, when she 
received her separation document showing an incorrect re-
enlistment code.  She argues that this post-service worsening 
of psychiatric disorder constitutes aggravation of the 
disorder as a result of service.  However, VA law and 
regulations provide for a determination of aggravation when 
there is evidence of increase in disability during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Therefore, in the 
absence of evidence showing increase in psychiatric 
disability in service, service connection may not be 
established.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The appeal is denied.       


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

